Case for a malicious prosecution, before a justice of the peace, for • an alleged assault and battery. Trial on the general issue before Putnam, J. The plaintiff offered in evidence a copy of the record and proceedings before the justice, by which it appeared that Whitney pleaded not guilty to the complaint of Peckham; that the justice found him guilty, and sentenced him to pay a fine of two dollars and costs. Whitney appealed from this sentence to the Circuit Court of Common Pleas, where he was acquitted.
The judge, being of opinion that the conviction before the justice, he having jurisdiction of the subject-matter of the complaint, was conclusive evidence that there was probable cause, directed a non-suit ; and the point being reserved for the opinion of the whole *225Court, the nonsuit was confirmed, and the defendant had judgment for his costs. (1) (a)
Lincoln for the plaintiff.
Mills and L. Bigelow for the defendant.

See 1 Wils. 232, Reynolds vs. Kennedy. (a) Vide Cotton, vs. James, l B. & Ad. 12d. — Pierce vs. Thomson, 6 Pick. 193.